Exhibit 10(u)

FPL GROUP, INC.


NON-EMPLOYEE DIRECTOR COMPENSATION SUMMARY




 

Annual Retainer
    

(payable quarterly in common stock or cash)  

$32,000


Board or Committee meeting fee

 


$1,500/meeting


Audit Committee Chair retainer (annual)
    

(payable quarterly)  


$10,000


Other Committee Chair retainer (annual)
    

(payable quarterly)  


$5,000


Annual grant of common stock
    

(under Non-Employee Directors Stock Plan)  


that number of
shares determined
by dividing $100,000
by closing price of
FPL Group common
stock on effective
date of grant


(rounded up to the near-
est 10 shares)


Miscellaneous

 


- Travel and Accident
Insurance while on
Company business.




 


- Certain directors
accrue dividends and
interest on the
phantom stock units
granted to them upon
the termination of the
Non-Employee
Director Retirement
Plan in 1996.*

   


- Travel and related
expenses while on
Board business are
reimbursed by the
Company.

   


- Directors may
participate in the
Company's Deferred
Compensation Plan.



*Effective November 1, 1996, FPL Group's Non-Employee Director Retirement Plan
was terminated. Retirement benefits of non-employee directors in office in 1996
and not retiring at or prior to the 1997 annual shareholders' meeting were
converted to share units of FPL Group common stock. The number of share units
was fixed on the conversion date, and each participating director is credited
quarterly with an amount equal to the dividends that would have been paid on
such number of share units, plus interest thereon. Each participating director
will be entitled to payment of the then current value of these share units, plus
cash dividends and interest, upon ending service as a Board member. Messrs.
Beall, Brown and Tregurtha participate in this program.

